DETAILED ACTION
	This is the initial Office action for non-provisional application 17/324,204 filed May 19, 2021, which claims priority from provisional application 63/126,813 filed December 17, 2020.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2016/0124508), in view of Imai (US 9,950,504), in further view of Mack et al. (US 7,284,283), and in even further view of Goree (US 2017/0231827).
Regarding claim 1, Williams discloses glove (100) capable of use as a bandage covering for covering a post-operative hand bandage adapted to protect the post-operative hand bandage and stitches thereunder, the bandage covering comprising:
a stretchable innermost layer (inner layer 102b) being at least partially cotton (¶ 0017-0018);
a waterproof and breathable middle layer (waterproof layer 108) having an inner face adjacent the stretchable innermost layer (102b) and an outer face adjacent an outermost layer (outer layer 102a) (Fig. 1B; ¶ 0015), the middle layer (108) simultaneously permitting passage of water vapor (moisture from a user’s hand) from the inner face to the outer face in a first direction while preventing passage of liquid water from the outer face to the inner face in a second direction (¶ 0016);
the middle layer (108) is a fluoropolymer (¶ 0016);
the outermost layer (102a) is stretchable and at least partially cotton for providing wear resistance to the outermost layer (102a) (¶ 0017-0018);
the stretchable innermost layer (102b), the middle layer (108), and the outermost layer (102a) formed into a finger portion (finger portions 119), a palm portion (palm side 110 on palm portion 115), a dorsal portion (back side opposite palm side 110), and a wrist portion (cuff or forearm portion 117) for encapsulating respective hand section of a wearer (Fig. 1A; ¶ 0014);
wherein the stretchable innermost layer (102b), the middle layer (108), and the outermost layer (102a) permit the passage of the water vapor in the first direction, travelling from the wearer between a post-operative bandage and the bandage covering, through fist the stretchable innermost layer (102b), then the middle layer (108), and finally the outermost layer (102a) (Fig. 1B; ¶ 0016).
The limitation “a bandage covering for covering a post-operative hand bandage adapted to protect the post-operative hand bandage and stitches thereunder” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, Williams fails to teach that the middle layer is stretchable.
Imai discloses an elastic composite film suitable for gloves comprising a stretchable fluoropolymer layer (column 3, lines 12-22; column 11, lines 32-43; column 15, lines 42-46).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the fluoropolymer middle layer of the bandage covering taught by Williams be a stretchable fluoropolymer as taught by Imai since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
However, the combination of Williams and Imai fails to teach that the outermost layer is water and dirt repelling.
Mack discloses a glove (100) comprising an outermost layer (106) that is water and dirt repelling (Fig. 1; column 9, lines 8-10).
Therefore, it would have been obvious to one having ordinary skill in the art, before the invention was made, to construct the outermost layer of the bandage covering taught by the combination of Williams and Imai to be water and dirt repelling as taught by Mack for the purpose of providing increased protection for the user’s hand.
However, the combination of Williams / Imai / Mack fails to teach that the wrist portion has a hook and loop fastener strap for wrapping and securing to the wearer’s wrist.
Goree discloses a glove (wound bandage system 100) comprising a wrist portion having a hook and loop fastener strap (wrist fastener 210, hook and loop fastener member 240) for wrapping and securing to a wearer’s wrist (Fig. 1; ¶ 0060).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the bandage covering taught by the combination of Williams / Imai / Mack such that the wrist portion has a hook and loop fastener strap as taught by Goree for the purpose of preventing the entry of outside contaminants into the bandage covering. 
Regarding claims 2 and 3, the combination of Williams / Imai / Mack / Goree discloses the invention substantially as claimed, as described above, and Williams further discloses that the middle layer (108) can have a thickness of about 5 mils (¶ 0025).
Although the combination of Williams / Imai / Mack / Goree fails to expressly teach that the stretchable innermost layer, the middle layer, and the outermost layer together comprise a thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the bandage covering taught by the combination of Williams / Imai / Mack / Goree to have an overall thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, such a modification would have involved a mere change in the size of a component, wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
It is noted that since Applicant discloses that a thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, is a suitable thickness for tactile sensitivity and durability, then the bandage covering taught by the combination of Williams / Imai / Mack / Goree, as described above, will also be have a thickness suitable for tactile sensitivity and durability.
Regarding claim 8, Williams discloses waterproof, vapor-permeable glove (100) capable of use as a bandage covering for covering a post-operative hand bandage adapted to protect the post-operative hand bandage and stitches thereunder, the bandage covering comprising:
a stretchable innermost layer (inner layer 102b) being at least partially cotton (¶ 0017-0018);
a waterproof and breathable middle layer (waterproof layer 108) having an inner face adjacent the innermost layer (102b) and an outer face adjacent an outermost layer (outer layer 102a) (Fig. 1B; ¶ 0015), the middle layer (108) simultaneously permitting passage of water vapor (moisture from a user’s hand) from the inner face to the outer face in a first direction while preventing passage of liquid water from the outer face to the inner face in a second direction (¶ 0016);
the middle layer (108) is a polytetrafluoroethylene (¶ 0016);
the outermost layer (102a) is stretchable and at least partially cotton for providing wear resistance to the outermost layer (102a) (¶ 0017-0018);
the innermost layer (102b), the middle layer (108), and the outermost layer (102a) formed into a finger portion (finger portions 119), a palm portion (palm side 110 on palm portion 115), a dorsal portion (back side opposite palm side 110), and a wrist portion (cuff or forearm portion 117) for encapsulating respective hand section of a wearer (Fig. 1A; ¶ 0014);
wherein the stretchable innermost layer (102b), the middle layer (108), and the outermost layer (102a) permit the passage of the water vapor in the first direction, travelling from the wearer between a post-operative bandage and the bandage covering, through fist the stretchable innermost layer (102b), then the middle layer (108), and finally the outermost layer (102a) (Fig. 1B; ¶ 0016).
The limitation “a bandage covering for covering a post-operative hand bandage adapted to protect the post-operative hand bandage and stitches thereunder” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, Williams fails to teach that the middle layer is stretchable.
Imai discloses an elastic composite film suitable for gloves comprising a stretchable polytetrafluoroethylene layer (column 3, lines 12-22; column 11, lines 32-43; column 15, lines 42-46).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the polytetrafluoroethylene middle layer of the bandage covering taught by Williams be a stretchable polytetrafluoroethylene as taught by Imai since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
However, the combination of Williams and Imai fails to teach that the outermost layer is water and dirt repelling.
Mack discloses a glove (100) comprising an outermost layer (106) that is water and dirt repelling (Fig. 1; column 9, lines 8-10).
Therefore, it would have been obvious to one having ordinary skill in the art, before the invention was made, to construct the outermost layer of the bandage covering taught by the combination of Williams and Imai to be water and dirt repelling as taught by Mack for the purpose of providing increased protection for the user’s hand.
However, the combination of Williams / Imai / Mack fails to teach that the wrist portion has a hook and loop fastener strap for wrapping and securing to the wearer’s wrist.
Goree discloses a glove (wound bandage system 100) comprising a wrist portion having a hook and loop fastener strap (wrist fastener 210, hook and loop fastener member 240) for wrapping and securing to a wearer’s wrist (Fig. 1; ¶ 0060).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the bandage covering taught by the combination of Williams / Imai / Mack such that the wrist portion has a hook and loop fastener strap as taught by Goree for the purpose of preventing the entry of outside contaminants into the bandage covering.
It is noted that the materials of the bandage covering taught by the combination of Williams / Imai / Mack / Goree are capable of being washed in a water based domestic home type washing machine such that the bandage covering as a whole would also be capable of being washed in a water based domestic home type washing machine.
Regarding claims 9 and 10, the combination of Williams / Imai / Mack / Goree discloses the invention substantially as claimed, as described above, and Williams further discloses that the middle layer (108) can have a thickness of about 5 mils (¶ 0025).
Although the combination of Williams / Imai / Mack / Goree fails to expressly teach that the stretchable innermost layer, the middle layer, and the outermost layer together comprise a thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the bandage covering taught by the combination of Williams / Imai / Mack / Goree to have an overall thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, such a modification would have involved a mere change in the size of a component, wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
It is noted that since Applicant discloses that a thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, is a suitable thickness for tactile sensitivity and durability, then the bandage covering taught by the combination of Williams / Imai / Mack / Goree, as described above, will also be have a thickness suitable for tactile sensitivity and durability.

Claims 4-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Imai, in further view of Mack, in further view of Goree as applied to claims 1-3, 8, and 10 above, and in even further view of Blauer et al. (US 5,925,441).
Regarding claims 4 and 11, the combination of Williams / Imai / Mack / Goree discloses the invention substantially as claimed, as described above, and Williams further discloses that the outermost layer (102a) may be a woven fabric (¶ 0017-0018).  However, the combination of Williams / Imai / Mack / Goree fails to teach that the outermost layer is a plain weave fabric.
Blauer discloses a glove (10) comprising an outermost layer (shell 12) formed from a plain weave fabric (Fig. 1; column 4, lines 48-50; column 6, lines 2-5).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the outermost layer of the bandage covering taught by the combination of Williams / Imai / Mack / Goree to be plain woven as taught by Blauer for the purpose of using a known weave pattern for forming a suitable outermost layer for a glove.
Regarding claims 5 and 12, the combination of Williams / Imai / Mack / Goree / Blauer discloses the invention substantially as claimed, as described above, and Mack further discloses that the outermost layer is puncture resistant (column 4, lines 33-42).
Therefore, it would have been obvious to one having ordinary skill in the art, before the invention was made, to construct the outermost layer of the bandage covering taught by the combination of Williams / Imai / Mack / Goree / Blauer to be puncture resistant as further taught by Mack for the purpose of providing increased protection for the user’s hand.
Regarding claims 6, 7, and 13, the combination of Williams / Imai / Mack / Goree / Blauer discloses the invention substantially as claimed, as described above, and Williams further discloses that the middle layer (108) is a polytetrafluoroethylene layer (¶ 0016) and Imai further discloses that the stretchable fluoropolymer layer is an expanded polytetrafluoroethylene layer (column 3, lines 12-22).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the polytetrafluoroethylene middle layer of the bandage covering taught by the combination of Williams / Imai / Mack / Goree / Blauer to be an expanded polytetrafluoroethylene layer as further taught by Imai since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2016/0124508), in view of Imai (US 9,950,504), and in further view of Mack et al. (US 7,284,283).
Regarding claim 14, Williams discloses a waterproof, water-vapor permeable glove (100) capable of use as a bandage covering for covering a post-operative hand bandage adapted to protect the post-operative hand bandage and stitches thereunder, the bandage covering comprising:
a stretchable innermost layer (inner layer 102b) being at least partially cotton (¶ 0017-0018);
a waterproof and breathable middle layer (waterproof layer 108) having an inner face adjacent the innermost layer (102b) and an outer face adjacent an outermost layer (outer layer 102a) (Fig. 1B; ¶ 0015), the middle layer (108) simultaneously permitting passage of water vapor (moisture from a user’s hand) from the inner face to the outer face in a first direction while preventing passage of liquid water from the outer face to the inner face in a second direction (¶ 0016);
the outermost layer (102a) is stretchable and at least partially cotton for providing wear resistance to the outermost layer (102a) (¶ 0017-0018);
the innermost layer (102b), the middle layer (108), and the outermost layer (102a) formed into a finger portion (finger portions 119), a palm portion (palm side 110 on palm portion 115), a dorsal portion (back side opposite palm side 110), and a wrist portion (cuff or forearm portion 117) for encapsulating respective hand section of a wearer (Fig. 1A; ¶ 0014);
wherein the innermost layer (102b), the middle layer (108), and the outermost layer (102a) permit the passage of the water vapor in the first direction, travelling from the wearer between a post-operative bandage and the bandage covering, through fist the stretchable innermost layer (102b), then the middle layer (108), and finally the outermost layer (102a) (Fig. 1B; ¶ 0016).
The limitation “a bandage covering for covering a post-operative hand bandage adapted to protect the post-operative hand bandage and stitches thereunder” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, Williams fails to teach that the middle layer is stretchable.
Imai discloses an elastic composite film suitable for gloves comprising a stretchable layer (column 3, lines 12-22; column 11, lines 32-43; column 15, lines 42-46).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the middle layer of the bandage covering taught by Williams be a stretchable layer as taught by Imai since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
However, the combination of Williams and Imai fails to teach that the outermost layer is water and dirt repelling.
Mack discloses a glove (100) comprising an outermost layer (106) that is water and dirt repelling (Fig. 1; column 9, lines 8-10).
Therefore, it would have been obvious to one having ordinary skill in the art, before the invention was made, to construct the outermost layer of the bandage covering taught by the combination of Williams and Imai to be water and dirt repelling as taught by Mack for the purpose of providing increased protection for the user’s hand.
It is noted that the materials of the bandage covering taught by the combination of Williams / Imai / Mack / Goree are capable of being washed in a water based domestic home type washing machine such that the bandage covering as a whole would also be capable of being washed in a water based domestic home type washing machine.
Regarding claims 15 and 20, the combination of Williams / Imai / Mack discloses the invention substantially as claimed, as described above, and Williams further discloses that the middle layer (108) can have a thickness of about 5 mils (¶ 0025).
Although the combination of Williams / Imai / Mack fails to expressly teach that the innermost layer, the middle layer, and the outermost layer together comprise a thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the bandage covering taught by the combination of Williams / Imai / Mack to have an overall thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, such a modification would have involved a mere change in the size of a component, wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
It is noted that since Applicant discloses that a thickness of generally from about 6 mils to about 14 mils, or generally from about 8 mils to about 12 mils, is a suitable thickness for tactile sensitivity and durability, then the bandage covering taught by the combination of Williams / Imai / Mack / Goree, as described above, will also be have a thickness suitable for tactile sensitivity and durability.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Imai, in further view of Mack as applied to claim 14 above, and in even further view of Goree (US 2017/0231827).
The combination of Williams / Imai / Mack fails to teach that the wrist portion has a hook and loop fastener strap for wrapping and securing to the wearer’s wrist.
Goree discloses a glove (wound bandage system 100) comprising a wrist portion having a hook and loop fastener strap (wrist fastener 210, hook and loop fastener member 240) for wrapping and securing to a wearer’s wrist (Fig. 1; ¶ 0060).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the bandage covering taught by the combination of Williams / Imai / Mack such that the wrist portion has a hook and loop fastener strap as taught by Goree for the purpose of preventing the entry of outside contaminants into the bandage covering. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Imai, in further view of Mack as applied to claims 14 and 15 above, in further view of Goree as applied to claim 16 above, and in even further view of Blauer et al. (US 5,925,441).
Regarding claim 17, the combination of Williams / Imai / Mack / Goree discloses the invention substantially as claimed, as described above, and Williams further discloses that the outermost layer (102a) may be a woven fabric (¶ 0017-0018).  However, the combination of Williams / Imai / Mack / Goree fails to teach that the outermost layer is a plain weave fabric.
Blauer discloses a glove (10) comprising an outermost layer (shell 12) formed from a plain weave fabric (Fig. 1; column 4, lines 48-50; column 6, lines 2-5).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the outermost layer of the bandage covering taught by the combination of Williams / Imai / Mack / Goree to be plain woven as taught by Blauer for the purpose of using a known weave pattern for forming a suitable outermost layer for a glove.
Regarding claim 18, the combination of Williams / Imai / Mack / Goree / Blauer discloses the invention substantially as claimed, as described above, and Mack further discloses that the outermost layer is puncture resistant (column 4, lines 33-42).
Therefore, it would have been obvious to one having ordinary skill in the art, before the invention was made, to construct the outermost layer of the bandage covering taught by the combination of Williams / Imai / Mack / Goree / Blauer to be puncture resistant as further taught by Mack for the purpose of providing increased protection for the user’s hand.
Regarding claim 19, the combination of Williams / Imai / Mack / Goree / Blauer discloses the invention substantially as claimed, as described above, and Williams further discloses that the middle layer (108) is a polytetrafluoroethylene layer (¶ 0016) and Imai further discloses that the stretchable fluoropolymer layer is an expanded polytetrafluoroethylene layer (column 3, lines 12-22).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the polytetrafluoroethylene middle layer of the bandage covering taught by the combination of Williams / Imai / Mack / Goree / Blauer to be an expanded polytetrafluoroethylene layer as further taught by Imai since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Gapinski (US 2020/0253305), Norvell (US 10,500,101), Chou (US 10,251,435), Moreland et al. (US 10,179,186), Catena (US 2014/0298556), Yang et al. (US 2006/0143767), and Melin et al. (US 2003/0191419).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KERI J NELSON/
Primary Examiner, Art Unit 3786                                                                                                                                                                                            10/25/2022